NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 19-1745

                                   ________________

                            UNITED STATES OF AMERICA


                                             v.

                                  ROBERT DOWLING,
                                            Appellant

                                   ________________

                             On Appeal from the District Court
                        of the Virgin Islands, Division of St. Croix
                               (D.C. No. 1-05-cr-00031-001)
                        District Judge: Honorable Wilma A. Lewis
                                    ________________

                           Submitted Pursuant to LAR 34.1(a)
                                  December 13, 2019

         Before: SMITH, Chief Judge, McKEE, and SHWARTZ, Circuit Judges

                           (Opinion filed: September 22, 2020)

                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge
       Robert Dowling appeals the sentence imposed following revocation of his

supervised release. He claims the sentence of an additional year of incarceration and

especially the five years of supervised release is unduly punitive. However, as we cannot

substitute our judgment for the district court’s, we must affirm.

       Dowling claims the sentence that was imposed upon the revocation was both

procedurally and substantively erroneous. Our review of both claims is for an abuse of

discretion. This is a “highly deferential” review1 and a defendant alleging “substantive

unreasonableness carries a heavy burden.”2 Dowling is not alleging that the district court

failed to consider the § 3553(a) factors. Rather, he claims the court did not apply them

properly.3 Specifically, Dowling claims the district court did not factor in Dowling’s age

or his overall conduct since release from incarceration, including his compliance with all

other terms of his release.4

       We must affirm the district court unless “no reasonable sentencing court would

have imposed the same sentence on that particular defendant for the reasons the district

court provided.”5 Given its consideration of the 3553(a) factors and the district court’s

focus on Dowling’s history and general deterrence, we cannot conclude that no

reasonable court could have imposed this sentence.



1
  United States v. Bungar, 478 F.3d 540, 543 (3d Cir. 2007).
2
  United States v. Clarke, 726 F.3d 496, 500 (3d Cir. 2013).
3
  Appellant Br. at 22.
4
  Id.
5
  United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

                                             2
        We appreciate Dowling’s argument that supervised release is intended to facilitate

rehabilitation and transition from prison back to the community; not to inflict additional

punishment.6 We therefore understand his concern that the court appeared to focus on

punishment and Dowling’s need to reflect on his actions.7 Moreover, we note that the

U.S. Sentencing Commission has found that the likelihood of recidivism decreases over

time.

        However, it is not for us to substitute our judgment for that of the district court.

The district court did not commit procedural error in imposing this sentence, and

Dowling’s claim is not to the contrary. Since we find no substantive error, we will affirm

the judgment of sentence that the court imposed.




6
  See United States v. Johnson, 529 U.S. 53, 59 (2000) (“Congress intended supervised
release to assist individuals in their transition to community life. Supervised release
fulfills rehabilitative ends, distinct from those served by incarceration.”).
7
  App. at 86–91. This is especially concerning considering technical violations, like
failing a drug test, are a major contributor to revocation. See U.S. SENTENCING COMM’N,
FEDERAL OFFENDERS SENTENCED TO SUPERVISED RELEASE 68 (2010). Rearrest rates for
recidivism (including technical violations) decrease over time with 16.6% of offenders in
the Sentencing Commissions study facing their first rearrest within one year and only
3.7% after five years. See U.S. SENTENCING COMM’N, RECIDIVISM AMONG FEDERAL
OFFENDERS: A COMPREHENSIVE OVERVIEW 16 (2016).


                                               3